In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 16‐1049 
SUN LIFE ASSURANCE CO. OF CANADA, 
                                                Defendant‐Appellant, 

                                  v. 

U.S. BANK NATIONAL ASSOCIATION, as Securities 
  Intermediary, 
                                         Plaintiff‐Appellee. 
                     ____________________ 

         Appeal from the United States District Court for the 
                   Western District of Wisconsin. 
          No. 14 CV 562 — William M. Conley, Chief Judge. 
                     ____________________ 

  ARGUED SEPTEMBER 20, 2016 — DECIDED OCTOBER 12, 2016 
                  ____________________ 
                             
   Before BAUER, POSNER, and EASTERBROOK, Circuit Judges. 
    POSNER, Circuit Judge. A common law principle that so far 
as we know is in force in every state of the United States for‐
bids a person to own an insurance policy that insures some‐
one else’s life unless the policy owner has an insurable inter‐
est in that life. Ohio National Life Assurance Corp. v. Davis, 803 
F.3d 904,  907–08 (7th Cir. 2015). So  you are allowed to  own 
an insurance policy on your spouse’s life because the death 
2                                                          No. 16‐1049 


of the spouse is likely to impose costs on you, but you can‐
not  own  an  insurance  policy  on  the  life  of  a  stranger  who 
you happen to know is in poor health and likely to die soon; 
for  cashing  in  such  an  insurance  policy  would  give  you  a 
pure  windfall.  (It  would  also,  see  id.  at  906,  hurt  the  insur‐
ance company by shortening the period in which it would be 
receiving premiums.) As the Supreme Court long ago sensi‐
bly remarked, “It is well settled that a man has an insurable 
interest in his own life, and in that of his wife and children; a 
woman in the life of her husband; and the creditor in the life 
of  his  debtor.  …  The  essential  thing  is,  that  the  policy  shall 
be obtained in good faith, and not for the purpose of specu‐
lating upon the hazard of a life in which the insured has no 
interest.”  Connecticut  Mutual  Life  Ins.  Co.  v.  Schaefer,  94  U.S. 
457, 460 (1876). 
    And there is the further concern, which figured largely in 
the  creation  of  the  common  law  principle,  that  insuring  a 
stranger’s life gives the policy holder an incentive to shorten 
that  life.  See,  e.g.,  Grigsby  v.  Russell,  222  U.S.  149,  154–55 
(1911) (Holmes, J.). 
    The common law remedy for buying a life insurance pol‐
icy without having an insurable interest in the life of the in‐
sured was to invalidate the policy. But in 1975 the Wisconsin 
legislature,  while  retaining  the  common  law  principle  for‐
bidding  the  purchase  of  a  life  insurance  policy  by  one  who 
lacked an insurable  interest,  changed the  remedy  from can‐
celling the policy to requiring the insurer to honor its prom‐
ise. The revised statute provides that “no insurance policy is 
invalid  merely  because  the  policyholder  lacks  insurable  in‐
terest … but a court with appropriate jurisdiction may order 
the proceeds to be paid to someone other than the person to 
No. 16‐1049                                                         3 


whom the policy is designated to be payable, who is equita‐
bly  entitled  thereto.”  Wis.  Stat.  § 631.07(4).  The  legislature 
reasoned  that “the best way to  discourage  insurers  from  is‐
suing  insurance  policies  to  persons  without  insurable  inter‐
est is to make them [the life insurance companies] pay if they 
do, not to permit them freely to issue such policies knowing 
that they have a good public policy defense [the unenforcea‐
bility  of  gambling  contracts]  that  lets  them  off  the  hook 
whenever a loss occurs.” Wis. Stat. § 631.07(4), comment. 
    In  2007  an  insurance  company  named  Sun  Life  (the  de‐
fendant in this case and the appellant in this court) issued a 
$6 million policy on the life of a wealthy 81‐year‐old named 
Charles Margolin. He died in 2014. U.S. Bank (the plaintiff in 
this suit and the appellee in this court) had bought the policy 
three  years  before  Margolin’s  death,  becoming  the  policy’s 
beneficiary. U.S. Bank is designated in the caption as a secu‐
rities intermediary, however, because Margolin’s policy either 
is a security or has been bundled together with other life in‐
surance  policies  to  create  a  security  or  securities,  and  be‐
cause U.S. Bank bought the policy as an intermediary on be‐
half  of  another  investor.  See  Jenny  Anderson,  “Wall  Street 
Pursues Profit in Bundles of Life Insurance,” New York Times, 
Sept.  5,  2009,  www.nytimes.com/2009/09/06/business/06ins
urance.html?_r=1 (visited Oct. 11, 2016). 
    Sun  Life  declared  that  it  would  refuse  to  pay  U.S.  Bank 
the policy proceeds until it investigated the policy’s validity. 
That refusal, should it ripen from tentative to definitive up‐
on  completion  of  the  investigation,  would  be  profitable  be‐
cause during the seven years that the policy was in force Sun 
Life had collected and retained almost $2.5 million in premi‐
ums paid by the successive owners of the policy. And even if 
4                                                        No. 16‐1049 


Sun Life was ordered to return the premiums, see Venisek v. 
Draski, 150 N.W.2d 347, 353–54 (Wis. 1967), it would save $6 
million if it didn’t have to pay U.S. Bank the policy proceeds. 
Reacting to Sun Life’s declaration and armed by Wisconsin’s 
requirement that insurers in Wisconsin pay claims within 30 
days,  Wis.  Stat.  § 628.46,  U.S.  Bank  brought  this  diversity 
suit against Sun Life, and prevailed in the district court; the 
district  judge  ruled  that  the  bank  was  entitled  to  the  policy 
proceeds—the  $6  million—plus  statutory  interest  and  “bad 
faith” damages for Sun Life’s foot dragging. 
    U.S.  Bank  insists  that  Wis.  Stat.  § 631.07(4)  requires  Sun 
Life to pay the death benefit to the beneficiary of the policy, 
namely  U.S.  Bank.  It  is  true  that  the  statute  authorizes  the 
court  to  order  the  death  benefit  paid  to  someone  else,  but 
only  to  a  someone  else  who  is  equitably  entitled  to  it.  And 
no one who  is equitably entitled to the proceeds of  the Sun 
Life policy has stepped forward to claim them; therefore the 
beneficiary, U.S. Bank, is entitled to them. 
    Against this Sun Life makes three arguments. One is that 
its refusal to pay the death benefit is authorized and in fact 
compelled by another Wisconsin statute, Wis. Stat. § 895.055, 
which  with  immaterial  exceptions  voids  all  gambling  con‐
tracts.  But  still  another  statutory  provision,  Wis.  Stat. 
§ 600.12(2), provides that if a section of the state’s insurance 
code  conflicts  with  a  section  of  another  code,  the  section  in 
the insurance code governs. Wis. Stat. § 631.07(4), the section 
under which U.S. Bank is suing, is a provision of that code, 
as the code encompasses chapters 600 to 655 of the Wiscon‐
sin statute book and sections 600.12(2) and 631.07(4) are both 
within that range. Sun Life argues that the two statutes don’t 
actually conflict, but the distinction it tries to draw, between 
No. 16‐1049                                                           5 


insurance  policies  that are wagers and  insurance  policies  in 
which the  policyholder lacks an insurable interest, does not 
exist.  As  explained  in  Grigsby  v.  Russell,  supra,  224  U.S.  at 
154, “a contract of insurance upon a life in which the insured 
has  no  interest  is  a  pure  wager.”  Nevertheless  Wis.  Stat. 
§ 631.07(4)  makes  clear  that  as  the  beneficiary  of  the  policy 
U.S. Bank is entitled to the proceeds of it. 
    Sun  Life’s  second  argument  is  grounded  in  Article  IV, 
section  24,  of  the  Wisconsin  Constitution,  which  states  that 
“except  as  provided  in  this  section,  the  [Wisconsin]  legisla‐
ture may not authorize gambling in any form.” But the legis‐
lature  has  not  done  that  in  Wis.  Stat.  § 631.07(4),  or  any‐
where else for that matter. Gambling contracts, including life 
insurance  policies  that  lack  an  insurable  interest,  are  still 
forbidden.  The  statute  changed  only  the  remedy  for  viola‐
tion, from invalidation of the policy to requiring the insurer 
to  cough  up  the  proceeds  rather  than—as  Sun  Life  claims 
entitlement to—being allowed to keep all the premiums and 
pay  nothing  to  the  policy  holder  because  the  latter  had  no 
insurable interest in the policy. 
    Sun Life’s third argument is limited to the district judge’s 
award of statutory interest, and of damages for acting in bad 
faith.  The  statute  we  cited  earlier  that  requires  payment  of 
insurance  proceeds  within  30  days  requires  interest  on  de‐
layed  payments  at  the  rate  of  12  percent  a  year  unless  the 
insurer has “reasonable proof,” lacking here, that it does not 
have  to  pay  the  claim.  Wis.  Stat.  § 628.46.  And  bad  faith, 
which  requires  showing  that  the  insurer  lacked  a  “reasona‐
ble basis” for the delay and acted with “knowledge or reck‐
less  disregard”  of  the  lack,  Anderson  v.  Continental  Ins.  Co., 
271 N.W.2d 368, 376 (Wis. 1978), has been proved as well. 
6                                              No. 16‐1049 


     The judgment of the district court is  
                                                AFFIRMED.